Citation Nr: 0103590	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from September 1970 
to March 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied an evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  The 
notice of disagreement with this determination was received 
in March 1999.  The statement of the case was issued in April 
1999.  Following the receipt of additional evidence, a 
supplemental statement of the case (SSOC) was issued in July 
1999.  The veteran's substantive appeal (VA Form 9) was 
received in August 1999.  A VA compensation examination was 
conducted in November 1999, and another SSOC was issued in 
March 2000.  The appeal was received at the Board in July 
2000.  

On July 17, 2000, the veteran appeared at the RO in Muskogee 
for a videoconference hearing before the undersigned Acting 
Board Member sitting in Washington, D.C.  The veteran 
accepted this hearing in lieu of a personal hearing.  A 
transcript of the videoconference hearing is of record.  At 
the hearing, it was agreed that the record would be left open 
for a period of 30 days to allow the veteran an opportunity 
to submit additional evidence.  Subsequently, additional 
evidence was submitted with the proper waiver of Agency of 
Original Jurisdiction consideration as provided under 38 
C.F.R. § 20.1304 (2000).  The Board will accept the evidence 
received in August 2000.  Attached to the additional evidence 
was a statement from the veteran's representative, dated July 
31, 2000, indicating that the documents were being submitted 
in conjunction with a request for hearing before a Travel 
Board.  

The foregoing request for a Travel Board hearing may have 
represented a clerical error in light of the Board hearing 
held two weeks before the date of the representative's 
letter.  Normally, a claimant is entitled to only one hearing 
before the Board on the same issue in the same appeal.  See 
38 U.S.C.A. § 7107(b) (West Supp. 2000) (Board shall decide 
any appeal only after affording the appellant an opportunity 
for a hearing).  Furthermore, as indicated, the veteran in 
this case waived her right to a personal hearing before the 
Board when she accepted the video conference hearing.  

During her hearing, moreover, the veteran and her 
representative indicated that assignment of a 70 percent 
disability rating for her service-connected PTSD would be a 
full grant of the benefits sought on appeal.  (See hearing 
transcript at 3.)  Under Diagnostic Code 9411, a disability 
rating higher than 70 percent is available for PTSD.  In 
general, after the veteran has perfected her appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
However, the veteran may expressly limit her appeal to 
entitlement to a particular disability rating which is less 
than the maximum rating available for a service-connected 
disability, thereby removing the Board's authority to 
adjudicate entitlement to a higher rating.  Id. at 39 (citing 
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Since the 
veteran clearly expressed her intent to limit her appeal to 
entitlement to a 70 percent rating for PTS D, the favorable 
decision below constitutes a complete grant of the benefit 
sought.  The Board therefore finds that the request for a 
Travel Board hearing with respect to this appeal has been 
rendered moot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected PTSD is currently 
manifested by ongoing symptoms of depression, increased 
irritability, recurrent flashbacks, sleep disturbances, 
nightmares, hypervigilance, exaggerated startle response, 
intrusive thoughts, panic attacks, obsessive rituals, 
difficulty with social interaction, social isolation, and GAF 
scores ranging between 41 and 51, resulting in severe social 
and occupational impairment with reduced reliability and 
productivity.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.21, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

On the occasion of her initial VA examination in March 1972, 
the veteran indicated that she first experienced marked 
withdrawal and depression while on active duty in June 1971.  
She indicated that she was treated by a psychiatrist with 
improvement.  The depression was largely attributed to the 
fact that she was married and separated from her husband.  
She denied having any prior neuropsychiatric difficulties.  
On examination, the veteran was described as being personable 
without any obvious psychiatric abnormalities or depression.  
The pertinent diagnosis was history of depression.  

The record is devoid of any medical record from 1972 to 1996.  

The veteran's claim for service connection for PTSD (VA Form 
21-4138) was received in July 1996.  In conjunction with her 
claim, the veteran was afforded a VA compensation examination 
in August 1996, at which time she reported being "raped" by 
two men while on active duty in February 1972.  She stated 
that she was not aware of the incident until her husband 
arrived the following weekend.  When he touched her, she 
began to have flashbacks of the incident.  The veteran 
indicated that after her discharge from the Navy, she never 
discussed the incident, but she had nightmares involving the 
same.  She noted that the nightmares began approximately five 
or six years after she and her husband were married; they 
subsequently divorced.  The veteran reported that she avoided 
walking through parking lots; she felt very antsy when she 
worked nights.  She stated that she was quite protective of 
herself and did not like going to stores after dark.  The 
veteran indicated that she had had panic attacks with rapid 
heartbeat and sweating, as well as wanting to run, whenever 
she was in one of those situations; she was hypervigilant.  
She had a tendency to always try to protect her back and make 
sure that there was no one behind her.  She also had 
intrusive thoughts.  She tried to avoid new situations 
because she felt very leery and unsafe in those situations.  
She had few friends.  The veteran indicated that she had had 
difficulty with intimate relationships with men since 
military service.  She also reported difficulty sleeping and 
difficulty concentrating.  

On mental status evaluation, the veteran was described as 
being matter of fact; she discussed what she remembered of 
the incident.  It was noted that she appeared somewhat more 
matter-of-fact as she discussed those issues and seemed 
somewhat more nervous.  She was oriented in all spheres.  
Perception and judgment appeared to be good.  No 
hallucinations or delusions were noted.  She did not appear 
to be despondent.  She seemed to be somewhat anxious during 
the examination in that she was hyperventilating slightly and 
ringing her hands.  The pertinent diagnosis was PTSD; the GAF 
score was 55.  

Received in September 1996 was a statement in support of the 
claim for service connection for PTSD, wherein the veteran 
indicated that she was raped by two men while on active duty 
in January 1972; she noted that, as a result, she 
subsequently attempted to commit suicide by cutting her wrist 
in February 1972.  Also received in September 1996 was 
another statement and copies of journal entries from the 
veteran, wherein she indicated that she continued to 
experience recurrent flashbacks that are triggered by 
activities such as walking through a parking lot after dark 
and seeing a man.  The veteran also related how the rape in 
service affected her life and how she related to her husband 
and others.  The veteran stated that she avoided activities 
that reminded her of the sexual assault.  She also reported 
having difficulty trusting others, most of all men.  

By a rating action in September 1996, the RO granted service 
connection for PTSD due to personal assault; an evaluation of 
50 percent was assigned, effective July 18, 1996.  The 
veteran was informed of this determination in October 1996 
but did not appeal the evaluation assigned.  

The veteran's claim for an increased rating for PTSD (VA Form 
21-4138) was received in November 1998.  Submitted in support 
of the claim was a statement from the veteran's friend, dated 
in July 1998, indicating that her emotional problems had 
affected her social relationships as well as her employment.  
The veteran's friend reported that the veteran tried to work 
but was in constant fear of being fired.  He also reported 
that she was distrusting of the most innocent things, most 
often attacking verbally in most situations.  He further 
noted that the veteran's emotional problems had affected her 
self-esteem and her life in general.  

Also received in November 1998 was a statement from the 
veteran wherein she described the effect of her psychiatric 
disorder on her everyday life.  The veteran reported ongoing 
difficulty sleeping.  She also indicated that her psychiatric 
disorder has caused problems with interpersonal relationships 
and has jeopardized her ability to function in a work 
environment.  She noted that interaction with men in the work 
place occasionally triggered flashbacks and bad memories.  

Also received in November 1998 was a progress note dated in 
October 1998, indicating that the veteran had been seen in 
counseling since the previous January.  It was reported that 
the veteran's PTSD caused difficulty sleeping; she stated 
that she relived the rape that occurred in service through 
nightmares.  The report noted that the veteran suffered from 
intrusive thoughts.  She reportedly avoided thoughts, 
feelings, or conversations associated with the sexual trauma 
in service.  It was noted that the veteran avoided crowds and 
carried protection out of fear; she also felt the need to 
carry a gun.  The report further noted that the veteran felt 
estranged and detached from others; she had no friends, was 
consistently depressed and felt a sense of foreshortened 
future.  The assessment was that the veteran met the full 
criteria for chronic PTSD; the examiner also noted that the 
veteran's PTSD was moderate to severe.  The examiner further 
noted that the veteran's PTSD impaired her social and 
industrial functioning and impaired her familial 
relationship.  

The veteran was afforded a VA compensation examination in 
December 1998, at which time it was noted that she presented 
as a rather tense and irritable individual.  The examiner 
observed that the veteran was cooperative but was obviously 
very uncomfortable about being interviewed.  She sat with her 
back to the wall and the door slightly opened.  She cried 
some in talking about her history and her problems.  She 
reported experiencing difficulties with work and 
interpersonal relationships.  The veteran indicated that she 
had problems getting along with people and was easily 
angered; as a result, she had no interaction with others.  It 
was noted that the veteran was employed as an extension agent 
for Langston University; she was able to work by herself but 
had been missing work and had not been able to do her job 
effectively because she could not be in control of the 
situation.  It was further noted that the veteran had 
received a verbal reprimand from her supervisor.  The veteran 
reported that she carried mace and slept with a gun because 
she was always alert and hypervigilant.  The veteran also 
reported difficulty sleeping as a result of nightmares.  She 
also complained of flashbacks, intrusive thoughts and 
occasional panic attacks.  

On mental status evaluation, the veteran was oriented times 
three.  She was tearful during the interview, and her affect 
was irritable, depressed and tense.  Speech and language were 
intelligible, intelligent, and goal directed.  She 
demonstrated no evidence of an underlying thought disorder; 
however, she did exhibit paranoid features and stated that 
she heard voices in the past.  The veteran was not found to 
be psychotic during the interview.  The veteran indicated 
that she had had suicidal thoughts in the past, but she was 
not found to be a threat to herself at the time of the 
examination.  Her memory and concentration appeared impaired.  
She had a depressed mood with anxiety features.  Her impulse 
control appeared average.  Her insight, judgment, and 
reasoning appeared average.  The diagnoses on Axis I were 
PTSD, chronic, severe; chronic major depression; and general 
anxiety disorder with panic attacks.  Traits of a paranoid 
personality disorder were diagnosed on Axis II.  Axis IV 
reflected problems with her primary support system, 
relationships, and job related problems, and history of 
sexual assault.  The current GAF score was reported to be 41 
to 45.  

Received in July 1999 were VA progress notes dated from 
January to April 1999, which show that the veteran continued 
to receive clinical attention and counseling for symptoms 
related to her PTSD.  A treatment report dated in January 
1999 indicates that the veteran was seen for sexual trauma 
counseling; it was noted that she was treated with Prozac and 
Zoloft in the past for depression but that due to side 
effects she was unable to continue with them.  It was also 
noted that she lived alone and was employed full time.  On 
mental status evaluation, the veteran was reported to be 
casually dressed with good eye contact.  She was rather 
hostile in her attitude and was irritable answering 
questions.  Her mood was irritable and depressed, and she 
displayed a blunted affect.  Some paranoia was noted.  She 
reported hearing voices once in the past year.  She denied 
any suicidal or homicidal ideations.  She reported difficulty 
sleeping and feeling tired during the day.  The impression 
was depression with irritability; the GAF score was 55.  

The veteran was next seen in April 1999, at which time she 
noted that she had been sleeping somewhat better on 
medication.  It was noted that she continued to live a very 
"isolative" lifestyle; she was very uncomfortable and 
scared around men.  It was also noted that she had a tendency 
to get very defensive easily and to become irritable for 
trivial reasons; she felt very insecure.  The assessment was 
PTSD, with history of sexual trauma.  

Also received in July 1999 were documents from the veteran's 
employer, Langston University, referring to a meeting that 
the veteran had missed.  Also received in July 1999 was a 
statement from one of the veteran's co-workers, dated in 
April 1999, noting his observations of the veteran's behavior 
and interaction in the work environment.  He noted that the 
veteran's work was beyond reproach, demonstrating vast 
knowledge in primary areas of extension work that concern her 
clientele.  The co-worker also noted, however, that the 
veteran manifested unusual habits relating to men.  In 
particular, when in their presence, there had to be an object 
between herself and the man.  He further noted that she 
became verbally sharp with anyone that got close to her, and 
she always carried a can of mace and a gun in her purse.  

VA progress notes dated from April to August 1999 show that 
the veteran continued to receive treatment for PTSD, 
including individual therapy.  During a clinical visit in 
April 1999, it was noted that PTSD symptoms continued to 
intensify.  She had problems at work with staff members and 
clients and had been reprimanded for not attending meetings 
and making inappropriate comments in anger.  As a result of 
her problems at work, the veteran had become more depressed 
and fearful of losing her job; she reported having 
entertained thoughts of suicide.  The examiner concluded that 
the veteran met the full criteria for severe chronic PTSD.  
He noted that PTSD severely impaired the veteran's familial, 
social and industrial functioning.  He stated that PTSD also 
severely impaired the veteran's thinking, mood and judgment.  

When seen in August 1999, the veteran reported that her 
problems at work continued to worsen.  She noted that she had 
difficulty concentrating and performing her job; therefore, 
her productivity was down significantly.  It was noted that 
she had become more withdrawn and isolated.  The examiner 
concluded that the veteran's PTSD symptoms had intensified.  
He noted that the veteran attempted to avoid therapy in order 
to avoid dealing with the trauma.  

The veteran was afforded a VA compensation examination in 
November 1999, at which time she indicated that she had been 
having increasing difficulty on her job; she continued to 
work as a youth development specialist.  The veteran related 
that she had been written up twice by her supervisor because 
of her inability to attend conferences.  If she missed three 
times, she might very well lose her job.  Similar complaints 
were reported as those noted during her last examination in 
December 1998.  On mental status examination, it was noted 
that her mental status did not appear to have substantially 
changed much since the last examination.  She came across as 
rather irritable and sarcastic at times.  She was cooperative 
with the evaluation.  She was depressed and tense.  She was 
able to sit with the door closed but her back was to the 
wall; she appeared to be on guard.  She also exhibited 
paranoia.  She denied homicidal thoughts or ideations and 
refused to discuss any suicidal ideations.  Her long-term 
memory was intact, but she reported problems with short-term 
concentration and attention span that had impaired her work.  
Her impulse control was average.  Her insight, judgment and 
reasoning appeared average.  The diagnoses were essentially 
unchanged from those entered in December 1998.  The current 
GAF score was 48.  In an addendum to the examination, it was 
reported that the veteran's GAF score should be 51.  

At her personal hearing in July 2000, the veteran explained 
that she was receiving treatment on a monthly basis.  
However, she tried to avoid therapy by constantly changing 
doctors.  The veteran indicated that she was only taking 
medication for sleeping problems.  She reported that she 
constantly had a feeling of being followed, especially when 
walking through a parking lot.  She indicated that she 
continued to have flashbacks of the sexual assault in 
service.  The veteran related that she was short tempered and 
had difficulty dealing with friends and neighbors.  She also 
reported difficulty with crowds and, as a result, did not 
participate in any type of community or social activity.  The 
veteran reported that she had been employed at Langston 
University for nearly seven years; however, she had been 
written up twice and was at risk of losing her job if she 
were written up a third time.  The veteran also reported 
occasional ideas of suicide but noted that she had none at 
the hearing.  

VA progress notes dated from August 1999 to August 2000 
indicate that the veteran continued to receive clinical 
evaluation, including individual therapy sessions to deal 
with symptoms of PTSD.  These reports indicate that the 
veteran continued to experience problems with work and 
personal relationships.  During a clinical visit in March 
2000, the veteran reported a lot of stress, disturbed sleep, 
and nightmares.  She reported a change at work that had been 
difficult and was seen to discuss coping skills.  It was 
noted that the problems at work were related to not wanting 
people to be close to her (related to sexual trauma).  In 
August 2000, the examiner noted that the veteran's judgment 
severely impaired her social, familial and industrial 
functioning.  She carried more than one form of protection on 
her at all times, and the fact that she carried a gun to work 
could be grounds for being terminated.  It was also noted 
that she manifested obsessive rituals that interfered with 
her functioning.  

II.  Legal analysis.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  The evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.  For a claim for an increased rating, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's PTSD is currently in receipt of a 50 percent 
disability rating under Diagnostic Code 9411.  Under 
Diagnostic Code 9411 of the Rating Schedule, a 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships.  

A 70 percent rating will be assigned when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130.  A GAF score of 
60 is defined as indicative of "[m]oderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co- workers)."  A GAF score of 50 is defined as indicating 
"serious symptoms (e.g., suicidal ideations, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  

The Board has reviewed the recent evidence, which consists of 
VA outpatient records for treatment between 1996 and 2000, 
the reports of the VA examinations conducted in December 1998 
and November 1999, and the veteran's contentions and 
testimony.  The Board is of the opinion that the symptoms 
attributable to her service-connected psychiatric disorder 
more nearly approximate the criteria for a 70 percent rating 
under Diagnostic Code 9411.  38 C.F.R. § 4.7.  

The veteran's psychiatric symptoms have resulted in severe 
industrial impairment and a high level of social isolation.  
In this regard, the Board notes that the record clearly 
indicates that the veteran has difficulty functioning at 
work, has difficulty concentrating at work, and is at risk of 
losing her job because of her inability to attend meetings.  
In fact, during a clinical visit in April 2000, it was noted 
that the veteran had difficulty in relationships at work; she 
had difficulty performing tasks of work, and she had been 
reprimanded for avoiding those tasks.  As a result, her boss 
has singled her out, and she was unsure how long she would 
continue to maintain her job.  Moreover, she has little, if 
any, social interaction with others.  The veteran is afraid 
to leave her home unprotected, and the medical evidence 
indicates that she has felt compelled to carry a firearm for 
personal protection despite the potential for being 
terminated from her job that that entails.  In addition, she 
avoids walking through parking lots due to fear of danger, 
she sits with her back to a corner or against a wall, and she 
has great difficulty riding in a car with anyone even though 
it is sometimes necessary for work.  Further, at home, she 
has to check every room, window, door, and closet to make 
sure that no one is there, and she has protection in every 
room.  In August 1999, the treating physician concluded that 
the veteran's PTSD severely impaired her familial, social and 
industrial functioning.  

The veteran's PTSD symptoms have always included mood 
disturbances such as depression, anxiety, irritability, sleep 
disturbances, and hypervigilance.  However, she has 
experienced increased symptoms recently.  She now suffers 
from regular panic attacks and exhibits obsessive rituals, 
which interfere with her routine activities at home and at 
work.  She has reported experiencing an increase in violent 
thoughts towards others; during the 1999 examination, she 
reported having problems keeping her temper and anger under 
control.  At times, she experiences increased memories of the 
sexual assault in service and flashbacks.  

Although the veteran's paranoid thinking appears to have been 
attributed by examiners to a paranoid personality disorder, 
she has also been diagnosed with chronic major depression and 
a generalized anxiety disorder with panic attacks.  The 
symptoms attributable to these Axis I diagnoses have not 
been, and probably cannot be satisfactorily disassociated 
from symptoms of her service-connected post-traumatic stress 
disorder.  

In light of the above clinical findings, even though the 
veteran has not exhibited symptoms such as impaired speech, 
spatial disorientation, or neglect of personal appearance and 
hygiene, the Board concludes that the evidence of record 
reflects symptoms associated with her service-connected 
psychiatric disorder that more nearly approximate the 
criteria for a 70 percent evaluation under the rating 
schedule.  See 38 C.F.R. § 4.7.  Although a GAF score of 51 
was assigned in 1999, her GAF score in 1998 ranged as low as 
41, which closely approaches a finding of major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood.  Moreover, not all cases will 
show all of the findings specified for a higher rating, 
especially with the more fully described grades of 
disabilities, but the rating assigned must in all cases be 
commensurate with the degree of functional impairment 
actually shown.  38 C.F.R. § 4.21.  


ORDER

A 70 percent evaluation for post-traumatic stress disorder is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

